Case 0:20-cv-60416-RS Document 1-36 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 34
       Case 0:20-cv-60416-RS Document 1-36 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Office 365 Advanced Security
and Compliance Solutions
Case Study: Olive + Goose


                                                            Microsoft security paves the way for partners.
                                                            Office 365 provides flexible and familiar tools for collaboration across teams,
Company Profile:                                            devices, and platforms. However, lack of cloud security knowledge, and IT expertise
                                                            to get ahead of security and compliance risks is a top challenge holding back
Olive + Goose is a leading IT solutions company,
                                                            further SaaS adoption.
with a wide base of customers in the US and
worldwide. The company’s vision is to help                  Seattle firm Olive + Goose has built a successful business targeting the Office 365
organizations succeed in the transformation of              security and compliance space. Their team has extensive experience with Microsoft
their IT environment by delivering world class              technologies, giving them the ability to create deep customer engagements based
SaaS solutions.                                             on their experience of what’s most relevant and valuable to today’s organizations.
                                                            One factor Ethan McConnell, Vice President at Olive + Goose, highlights in their
Location:                                                   success is Microsoft’s cohesive security story. The integration of security and
                                                            compliance features within Office 365, and extending out across the broader
Seattle, WA, USA; Charlotte, NC, USA
                                                            Microsoft technologies, cost-effectively provides customers with the capabilities
                                                            they need – all from a single vendor.
“Every Office 365                                           Olive + Goose is happy with their decision to focus on Microsoft technologies for
                                                            their customers’ security and compliance needs because they’re able to offer an
engagement that we’re a                                     integrated solution in which the pieces are designed to work well together. With
part of has a component                                     new capabilities being added on a regular basis, their customers benefit from being
                                                            able to add functionality as it becomes available. Customers approach them with
of security discussion                                      their concerns or needs, knowing Olive + Goose has the capability to offer strong
                                                            recommendations based on their experience and knowledge.
or deployment and                                           Because they deal with features like eDiscovery, Data Loss Prevention (DLP),
implementation with a                                       and Advanced Threat Protection on a regular basis, Olive + Goose has the
                                                            knowledge base to immediately help customers with real world issues. According
customer…                                                   to McConnell, providing security and compliance services has been a huge win.
                                                            Customers look to them to help manage the full range of Office 365 capabilities.
Our primary focus is                                        It’s not uncommon for individual projects to lead to on-going managed service
                                                            engagements.
making sure the customer
is doing well, and that                                     Value propositions that pay off for customers,
approach has worked well                                    and partners.
                                                            Designed to help customers uncover and protect against advanced threats,
for us. We make sure their                                  Advanced Threat Protection (ATP) in Office 365 Enterprise E5 offers a compelling
security and compliance                                     customer story. “ATP is valuable because if there’s an attack, or if a customer has
                                                            had ransomware or an attack on their customer base in the past, it’s a must-have.
needs are met, while also                                   The value prop is super easy to understand, and it can be turned on very quickly.
                                                            The value add for us is that we’re able to layer on services and extra capabilities on
helping them save money.”                                   top of that as well,” explains Olive + Goose Founder and President Ankur Kothari.

- Ethan McConnell, Vice President




Microsoft Confidential, for internal and partner use only
See a comparison of Office 365 plans here
This document is for informational purposes only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
       Case 0:20-cv-60416-RS Document 1-36 Entered on FLSD Docket 02/26/2020 Page 3 of 3


                                                            Advanced Security Management in Office 365 E5 is another technology that
                                                            makes it easy to get a customer’s interest. As Kothari puts it, “Customers want
                                                            to know what’s going on in their organization and make sure they’re protected.
                                                            It’s an easy one to quickly put in, understand, and get up and running. The
                                                            value prop is quite clear to most customers.”
                                                            For example, one Olive + Goose customer was very concerned about keeping
                                                            their IP confidential from hackers or industrial espionage. They were using an
                                                            expensive solution that did a review of certain communications between sales
                                                            people and end users. Because of Office 365’s native capabilities, they could
                                                            offer similar functionality, all included with Office 365 E5.
                                                            “The customer told us that they wanted to facilitate collaboration and external
                                                            sharing, but still wanted to control and monitor the capabilities from a
                                                            compliance perspective.” explains McConnell. “Since Microsoft offered that
                                                            tool natively, as part of the solution, it made the value proposition that much
                                                            greater for the Director of IT to go to the board and say “I want to buy this.”
                                                            It also made it that much more comforting for the Director of Information
                                                            Security to be ok with this. It was a win:win on both sides.”
                                                            McConnell explains how Advanced Security Management (ASM) also opens the
                                                            door to add even more cloud services: “With ASM, every customer we talk to
                                                            is concerned about what their users are storing. They want to have insight into
                                                            that data.”
“We had a week-long
engagement with one                                         New services mean more business on
customer recently and we                                    the horizon.
showed them Advanced Data                                   According to McConnell, new security and compliance capabilities mean
                                                            even more opportunity ahead. “Customers are asking for more intelligence
Governance. Their response                                  and insights into threats – it’s something they need and have been asking for
                                                            constantly. Threat Intelligence Dashboard is going to be very valuable and will
was: “From a compliance                                     really enhance the solutions we offer.”

perspective, I’m seeing the                                 They also see strong potential with Advanced Data Governance (ADG) in Office
                                                            365 E5.
future. I didn’t expect this to                             “Advanced Data Governance is a game changer. said Kothari. Seeing Advanced
be this good at this point.                                 Data Governance in action paves the way for a faster sale. McConnell added:
                                                            “If there’s anything to demo to a customer, it should be the data governance
“It’s a game-changer.”                                      piece..your average IT department or information governance person, they’ll
                                                            look at that ADG demo be very impressed.”
- Ethan McConnell, Vice President

Turn cloud averse customers into cloud advocates.
Olive + Goose enjoys working with customers who have reservations about moving ot the cloud. While they are more challenging,
according to McConnell, “I like those customers because, when you do get in there and get that time with the CISO or Director of IT who’s
worried about security, and get the opportunity to explain how Microsoft approaches security, it’s almost as if you take your adversary
and you’ve turned them into your biggest advocate…That’s a big play for us.”


Staying informed sets partners up for long-term success.
The Olive + Goose team stresses that it’s important for partners to stay tuned into Microsoft’s direction and roadmap. Their suggestion to
partners: “Be proactive in knowing what Microsoft is doing in security and compliance, because if they’re not doing it today, they’re going
to be doing it tomorrow. Eventually, customers will look at that other solution as a drain on their cost center vs. something they already
own in Office 365.”




Microsoft Confidential, for internal and partner use only
This document is for informational purposes only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
